ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_01_EN.txt. 468




            SEPARATE OPINION OF VICE-PRESIDENT
                      AL-KHASAWNEH



  Concurrence with result — Disagreement with reasoning — FRY lack of
access erroneous reasoning — Traceable to 2004 Judgment — Source of con-
fusion — Contradictions with 2007 not substantively resolved — Merely hidden
by res judicata — Majority forced to rely on novel interpretation of Mavrom-
matis — New reasoning leads nowhere — Crucial element in Mavrommatis
remains missing — Defect is not curable now because of loss of jurisdiction
ratione materiae.




   I concur with the majority opinion that the Court possesses jurisdic-
tion to decide the present case on the merits. I regret, however, that there
are elements in the Court’s reasoning with which I cannot agree. Believ-
ing those differences to be important enough to warrant an explanation,
I append this separate opinion.
   The Judgment is predicated on two premises neither of which I find
convincing : first, that the Federal Republic of Yugoslavia (FRY) had
no “access” to the Court from its inception on 27 April 1992 until its
admission as a new Member of the United Nations on 1 Novem-
ber 2000 ; and second, that this defect — fundamental in the eyes of
some — is nevertheless curable by the invocation of a somewhat unor-
thodox interpretation of the so-called Mavrommatis principle. The first
of these elements of the Court’s reasoning is not new. Its genesis is
located in the 2004 case concerning the Legality of Use of Force Judg-
ment(s) where the Court, departing from earlier closely-related juris-
prudence (Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia),
Provisional Measures, Order of 13 September 1993, I.C.J. Reports
1993; Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia),
Preliminary Objections, Judgment, I.C.J. Reports 1996 (II) ; Applica-
tion for Revision of the Judgment of 11 July 1996 in the Case concerning
Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia),
Preliminary Objections, (Yugoslavia v. Bosnia and Herzegovina), Judgment,
I.C.J. Reports 2003), drew, from the fact of the 2000 admission
of the FRY to the United Nations as a “new Member”, the inference
that that fact clarified retroactively the hitherto amorphous status of
FRY membership in the United Nations, revealing that it had not been

60

469 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. AL-KHASAWNEH)

a United Nations Member in the period 1992-2000 and thus lacked the
capacity (access) to appear before the Court.

  I have already had occasion to discuss these jurisdictional issues in a
somewhat lengthy and detailed manner (see dissenting opinion of
Judge Al-Khasawneh (especially paras. 11-16) in the case concerning the
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro),
Judgment, I.C.J. Reports 2007 (I), pp. 246-249), and no purpose would
be served by repeating those arguments. Suffice it to say that in my
respectful opinion the erroneous reasoning in the 2004 Judgment has
been the source of much confusion and contradictions in the Court’s
judgments dealing with the aftermath of the disintegration of the former
Socialist Republic of Yugoslavia (the SFRY).

   In the 2007 Genocide Judgment (ibid., pp. 96-101, paras. 129-138),
where the Court upheld its jurisdiction (for the second time, the first
being in 1996), the contradictions with the 2004 Judgment were not sub-
stantively resolved but merely obscured by the formalism of res judicata.
In the present judgment, in which the Applicant is different, the ghost of
the 2004 Judgment, freed from the shackles of res judicata, is back to
haunt us, and rather than putting it this time to rest beyond revivication,
the Court chose in fact to revive it, making it one of the premises on
which the present Judgment is constructed. This is regrettable as the
moral and logical implications of the collective disappearing act of the
FRY for eight full years, while some of the most horrible crimes occurred,
and in which its leaders were implicated, cannot represent a high point in
the history of this Court.


   Instead — and this leads me to the second premise on which this Judg-
ment is predicated — the majority embarked on a novel interpretation of
the so-called Mavrommatis principle (Mavrommatis Palestine Conces-
sions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, para. 34) accord-
ing to which the Court would not insist on a new application if, at the
time of institution of proceedings, a procedural defect curable by a sub-
sequent action of the applicant existed. Of course, no other option was
open to the majority given the inapplicability of res judicata and the
choice they made with regard to maintaining the 2004 Judgment. Unfor-
tunately, this new line of reasoning, based on Mavrommatis, was to
prove exceedingly arduous and ultimately, in my respectful opinion, to
lead nowhere.

  A brief recollection of pertinent developments is useful : Croatia insti-
tuted proceedings on 2 July 1999, i.e., in the period during which the
FRY was not, according to the logic of the 2004 Judgment and
the present one, a United Nations Member, and hence lacked access to

61

470 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. AL-KHASAWNEH)

the Court1 ; in November 2000 the FRY was admitted as a new Member
to the United Nations thereby curing this lack of access and removing the
obstacle to jurisdiction ratione personae ; however a few months later, on
6 March 2001, the FRY undertook treaty action which included the
depositing with the Secretary-General of the United Nations of an “instru-
ment of accession” to the Genocide Convention. It has since maintained,
in a reversal of its earlier position based on continuity, that it only
became a party to that Convention by accession in June 2001. Jurisdic-
tion ratione materiae was now lost because the FRY “instrument of
accession” contained a reservation to the effect that the FRY “does not
consider itself bound by Article IX of the Convention” (Judgment,
para. 94). As the Judgment recalls in paragraph 94, Croatia objected on
the ground that the FRY “‘is already bound by the Convention since its
emergence as one of the five equal successor States’ of the former SFRY”.
It goes without saying that if the FRY was not a successor but a con-
tinuator of the SFRY the “accession” would be equally invalid. For its
part the Court, as recalled in paragraph 102 and as submitted by Croatia,
affirmed on six occasions that the FRY was bound by the Genocide Con-
vention in 1993 (twice), 1996, 1999, 2003, and 2007.



   Be that as it may, what is of direct interest now is that unless the res-
ervation pertaining ratione materiae to the Court’s jurisdiction is invalid,
it would not be possible by any stretch of the legal imagination to invoke
Mavrommatis. A crucial element in Mavrommatis, and in other cases
which follow that old case (Northern Cameroons (Cameroon v. United
Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1963 ;
Military and Paramilitary Activities in and against Nicaragua (Nicara-
gua v. United States of America), Jurisdiction and Admissibility, Judg-
ment, I.C.J. Reports 1984 ; Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide (Bosnia and Herzegovina
v. Yugoslavia), Preliminary Objections, Judgment, I.C.J. Reports
1996 (II)), is that a procedural defect is curable by subsequent action
which is nevertheless deemed unnecessary in view of considerations of
judicial economy. The situation in the present case is different. The res-
ervation to Article IX introduced by the FRY in 2001 will act to bar such
a subsequent action. Without the invalidation of the reservation to Arti-
cle IX which the Judgment avoids, I cannot see how the ratione materiae
element of the Court’s jurisdiction can be upheld on the basis of reason-
ing based on Mavrommatis.

  1 Access as a non-Member under Article 35 (2) was also blocked by the interpretation

given in 2004 to the phrase “treaties in force” (see pp. 318-324, paragraphs 99-114 of the
case concerning Legality of Use of Force (Serbia and Montenegro v. Belgium), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2004 (I)).


62

471 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. AL-KHASAWNEH)

   I continue to believe that the FRY was a continuator of the SFRY
until 2000 when, of its own volition, it became a successor State. I am
also of the opinion that the FRY was bound by the Genocide Conven-
tion, including Article IX, by virtue of the ratification by the SFRY of
the Convention, without reservation, on 29 August 1950. It is on these
bases that I joined the majority in upholding the Court’s jurisdiction
notwithstanding my respectful, but profound, disagreement with their
reasoning.

                                     (Signed) Awn AL-KHASAWNEH.




63

